Citation Nr: 1434425	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-45 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disability to include a dysthymic disorder with alcohol dependence.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1983 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was certified to the Board by the New York, New York RO.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for a chronic back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include a dysthymic disorder with alcohol dependence, clearly and unmistakably existed prior to active service.

2.  The evidence clearly and unmistakably shows that a preexisting acquired psychiatric disorder, to include a dysthymic disorder with alcohol dependence, was not aggravated by active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a dysthymic disorder with alcohol dependence, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2008, October 2008, December 2011, and March 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in August 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Pursuant to the Board's December 2011 and February 2013 remands, VA obtained records from the Social Security Administration, obtained the Veteran's service personnel records, scheduled the appellant for a VA examination to determine the etiology of any current psychiatric disorders, readjudicated the claim , and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the December 2011 and February 2013 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, there is no evidence that additional records have yet to be requested or that additional examinations are in order. 

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  A psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).     

In general, the law and regulations provide that compensation shall not be paid if disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (January 16, 1997).  Service connection, however, may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of his service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

In this case, the Veteran seeks entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder with alcohol dependence.  He contends that prior to service, he had been diagnosed with depression but that as his back problems became worse in service, his depression became worse.  In addition, the Veteran stated that his depressive disorder was severely aggravated by a sergeant's continuous false accusations and mistreatment in Korea such that the Veteran felt that he had been railroaded out of the Army.  

In addition, the Veteran contends that he began drinking heavily in service to self-medicate due to an in-service back injury.  The Veteran reported that he was going to Alcoholics Anonymous one year before joining the Army and was doing very well, that he started drinking in Korea because they got discount coupons and vouchers for liquor, and because drinking was promoted.  The Veteran stated that after he reinjured his back in Korea and thereafter began drinking every chance he had because it was a good painkiller.  

A veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

In this case, the Veteran's service treatment records indicate that on his enlistment physical in July 1983, his psychiatric health was normal.  In addition, on the Report of Medical History completed by the Veteran in conjunction with his enlistment physical, he denied ever having depression, excessive worry, and nervous trouble of any sort.  As a psychiatric disorder was not noted on the enlistment examination report in July 1983, the presumption of soundness applies to the Veteran's period of active duty.

In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, both the Veteran and his parents have provided statements which indicate the appellant had a psychiatric hospitalization and treatment prior to his entrance into service.  The Veteran stated in June 2008 that his depression began when he was eleven years old after he was sexually abused by a priest.  The Veteran's parents reported that in 1980, he was hospitalized at St. Johns Hospital for three weeks to a month with severe depression.

A December 1995 letter authored by Dr. King indicates that the Veteran had a prior history of hospitalization for depression in 1979 and 1980.  An April 1996 letter from Dr. Rosen indicates that the Veteran had one psychiatric admission at St. John's in 1980, that he had signs of serious depression and alcoholism at that time but responded to inpatient treatment, and had not followed up with him although he was supposed to continue in the office at that time.  Dr. Rosen noted that at the time of his inpatient admission, the Veteran was seeing a clinical psychologist, Dr. Honor.  

In a June 2008 letter, Dr. Honor provided "a very brief synopsis of [his] contact with [the Veteran] in 1980" as the original file had been deleted.  Dr. Honor noted that the Veteran had a long history of serious emotional difficulty, that he was referred for psychiatric depression and was in a psychiatric unit but discharged on Navane, and that he was referred to Dr. Rosen for medication but did not follow up.  An April 2002 Psychiatric Evaluation by Dr. Doshi indicates that the Veteran reported that more than 20 years prior, he was drinking heavily and to get out of the problems, he took "a lot of speed," and he was hospitalized at St. John's Hospital.  

The Veteran underwent VA mental health examination in July 2013.  After review of the claims file and interview with the Veteran, the VA examiner determined that there was clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that existed prior to his active service.  The examiner noted that the Veteran reported that he was abusing various substances and was depressed and suicidal prior to a 1980 three-month psychiatric hospitalization.  The July 2013 examiner attributed the Veteran's depression and polysubstance abuse/dependence associated with his hospitalization primarily to undisclosed history of childhood sexual abuse complicated by low self-esteem associated with a learning disability.

The evidence, as outlined above, clearly and unmistakably shows that an acquired psychiatric disorder with alcohol dependence pre-existed service.  As such, the presumption of soundness has been rebutted.  38 U.S.C.A. § 1111.  Accordingly, it must next be determined whether the pre-existing psychiatric disorder was aggravated in service.   To satisfy this second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006); see Wagner v. Principi, 370 F. 3d 1096.  

The evidence in support of the Veteran's claim of aggravation consists of his lay opinions that his psychiatric disorder was much worse when he got out of the service than when he went in.  In addition, service personnel records include a May 1984 Performance and Interview report by his unit commander who made a notation that the Veteran had good potential but needed to clear up a few personal problems.  Further, subsequent service personnel records indicate that the Veteran was discharged for unsatisfactory performance and that he had "complete disregard of rank and authority of his chain of command both on and off duty," abuse of alcohol, and disrespect to noncommissioned officers on numerous occasions.      

The evidence against finding any aggravation consists of a July 1984 report of medical examination which found the Veteran's psychiatric health to be normal; and the report of medical history completed by the appellant in conjunction with his July 1984 examination in which he denied ever having depression, excessive worry, and nervous trouble of any sort.  In addition, the evidence indicates that the Veteran underwent a Report of Mental Status Evaluation in July 1984 due to being considered for discharge due to unsatisfactory performance.  Such evaluation noted that the Veteran's behavior was normal, he was fully alert and oriented, his mood or affect was unremarkable, his thinking process was clear, his thought content was normal, and his memory was good.  The clinical impression was that the appellant had normal mental health. 

Further, the record includes a July 2013 VA mental health examiner's opinion in which he states that using the Veteran's 1980 psychiatric hospitalization as a baseline, and noting the absence of any history of psychiatric hospitalizations after his separation from the military, there was clear and unmistakable evidence that his depressive disorder, not otherwise specified, and polysubstance abuse/dependence were not permanently aggravated by his military service beyond any natural progression.  The examiner noted that although the Veteran detailed what he considered to be grossly unfair treatment by a noncommissioned officer in the service, he did not seek or receive psychiatric treatment while on active duty.  The examiner noted that there was no indication in the claims folder that either his depressive symptoms or substance abuse were more intense or frequent post-discharge than they had been prior to service.  There is no medical evidence to the contrary.  

The Board acknowledges that the Veteran has alleged that his preexisting acquired psychiatric disorder was aggravated during active service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In this case, the Veteran's statements of aggravation of his preexisting psychiatric disorder are inconsistent with medical evidence of record as well as his own statement denying his ever having depression, excessive worry, and nervous trouble of any sort.  Accordingly, the lay statements concerning the aggravation of the Veteran's psychiatric disorder during active service do not constitute competent or credible evidence; and, as such, they are not probative. 

In contrast, the July 2013 VA mental health examiner's opinion that there was clear and unmistakable evidence that the Veteran's pre-existing depressive disorder not otherwise specified was not permanently aggravated by his military service beyond any natural progression is competent and highly probative as it was rendered after a review of the claims file and interview of the appellant.  There is no medical evidence to the contrary.  

The Board acknowledges that the Veteran contends that the July 2013 VA mental health examiner made mistakes in his report.  The Veteran stated that the examiner reported that he was fired from a job that he had at a lumber yard in 1998 for smoking pot but that he lost his job at the lumber yard in 1999 because he was no longer needed as a watchman.  The Veteran also noted that the examiner made more wrong assumptions about him but that he was too tired and emotionally stressed to write anymore.  In this case, even if the VA examiner incorrectly reported employment information on the Veteran, it is evident that he based his opinion regarding lack of permanent aggravation during service on the totality of the evidence of record.  

The Board notes that the July 2013 VA mental health examiner noted a lack of treatment after discharge.  Moreover, the July 2013 VA mental health examiner noted, "It is unclear when he next sought mental health (as opposed to substance abuse) treatment:  he believes he may have been an outpatient at a Catholic Health Services clinic in the mid-1980s but no records of that treatment apparently exist."  

In correspondence received subsequent to his July 2013 VA examination, the Veteran reported that when he got out of the Army in 1984, he went to Catholic Charities and that a few months after getting back from Korea, he was seeing a woman psychiatrist and she put him on antidepressants and Valium to help him cut down on drinking.  

This is inconsistent with the other evidence of records.  

Private treatment records dated in the 1990s do not indicate any psychiatric treatment directly after service.  In Dr. King's December 1995 letter, he notes prior history of hospitalization for depression in 1979 and 1980 and treatment for depression by another psychiatrist in the community since spring 1994.  His handwritten notes indicate a hospitalization  in 1979 for depression and a suicide attempt, but no subsequent suicidal ideation until March 1994.  There is also no indication of any psychiatric treatment between 1980 and February 1994 in Dr. Rosen's April 1996 letter to a social worker at Catholic Charities.   

In Dr. Doshi's April 2002 Psychiatric Evaluation, he notes that 20 years prior the Veteran was hospitalized at St. John's Hospital and followed with Dr. Rosen for a few visits but did not take medication.  Dr. Doshi notes that in the latter part of 1990, the Veteran went back to Dr. Rosen with a complaint of depression and was diagnosed with a major depressive disorder and put on Prozac.  A January 2005 Adult Psychiatric Examination report indicates that the Veteran underwent treatment secondary to arrests for driving while under the influence but had not been enrolled in any formal alcohol or substance abuse treatment program.              

Thus, the Board finds that the July 2013 VA examiner's rationale for his opinion is fundamentally accurate regarding treatment prior to service, treatment during service, and treatment directly after discharge.  Other than the Veteran's statements, there is no indication that he underwent psychiatric treatment until a number of years after discharge.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include a dysthymic disorder with alcohol dependence, is denied.


REMAND

The Veteran also claims entitlement to service connection for a chronic back disorder.  He contends that he entered service with back problems but that they were aggravated by his active service.  Specifically, the Veteran claims that he reinjured his back when he jumped out of a helicopter with a full load.  The Veteran reported that he injured his back in 1975 diving off a high dive at a town pool, that he was hospitalized for two days, and thereafter was in bed for two weeks.  The Veteran submitted a statement from his parents to corroborate the fact that he had a back injury which predated his entrance into service.  The Veteran's parents reported that the appellant sustained a back injury while diving at a pool.  

In February 2013, the Board remanded the case for a medical opinion as to whether there was clear and unmistakable evidence that the Veteran's current back disorder preexisted service and was not aggravated by service.  In July 2013, the VA examiner opined that based on review of the claims folder, service treatment records, subjective examination, objective examination, and diagnostic and clinical tests, that there was no clear and unmistakable evidence that the Veteran's current back condition, levoscoliosis and degenerative disc disease of the lumbar spine, existed prior to service.  The examiner opined that the back condition was most likely due to his many years working in landscaping.

The VA examiner noted that the Veteran reported that in 1983, he injured his back on a jump from a helicopter when hitting the ground, that he did not seek medical attention at the time, that he first sought medical attention for his back in 2008 or 2009.  The examiner's review appears to have been incomplete since the examiner failed to discuss all of the pertinent information in the claims file such as the Veteran's consistent reports regarding a preservice back disorder, and his parents' corroborating statements that the appellant injured his back while diving prior to service and was hospitalized.  As such, the examination report is inadequate as the does not identify the conflicting evidence nor explain her position with respect to such conflicting evidence.  Thus, it is the Board's opinion that the claims file be returned to the July 2013 VA examiner for an addendum opinion which addresses all of the evidence of record and explains the basis for any opinion more thoroughly.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who conducted the July 2013 back examination for an addendum opinion which addresses the conflicting evidence of record, i.e., lay statements from the Veteran and his parents regarding a preservice back injury, hospitalization, and treatment prior to service, and includes a more thorough rationale for her opinion.  The July 2013 VA examiner must also have access to and review Virtual VA and VBMS records.  

If the July 2013 VA examiner is unavailable, access to the claims file, Virtual VA file, and VBMS file must be forwarded to an appropriate medical professional for an additional opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  

(a) The medical professional must diagnose all current chronic back disorders.  For each diagnosed disorder address whether it is undebatable that the disorder existed before service.  That is, can reasonable minds conclude differently, i.e., that the disorder did not preexist service.  If so, why?  If not, why not?

(b) If the medical professional concludes that reasonable minds could not differ and could only conclude that the diagnosed chronic back disorder preexisted service, he/she must opine whether reasonable minds could differ as to whether such disorder was aggravated in service. 

A complete, well-reasoned and fully explanatory rationale must accompany any opinion offered.

2.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


